FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2021

                                      No. 04-21-00509-CV

                               BEXAR APPRAISAL DISTRICT,
                                       Appellants

                                                 v.

                             LUCIFER LIGHTING COMPANY,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-09696
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On October 8, 2021, the trial court signed an order denying appellant Bexar Appraisal
District’s plea to the jurisdiction. An appeal from an interlocutory order that denies a plea to the
jurisdiction is an accelerated appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8);
TEX. R. APP. P. 28.1(a). Therefore, Bexar Appraisal District’s notice of appeal was due within
twenty days after the order was signed, which was October 28, 2021. See TEX. R. APP. P. 26.1(b),
28.1(b). However, Bexar Appraisal District did not file its notice of appeal until November 15,
2021.
        The clerk’s record shows that Bexar Appraisal District filed a motion in the trial court to
extend appellate timetables pursuant to Rule 306a.5 of the Texas Rules of Civil Procedure. See
TEX. R. CIV. P. 306a.5; TEX. R. APP. P. 4.2. However, the clerk’s record does not include a
written order finding the date that Bexar Appraisal District received notice or acquired actual
notice that the order denying its plea to the jurisdiction was signed. See PDG, Inc. v. Abilene
Vill., LLC, 07-19-00118-CV, 2019 WL 1716785, at *1 (Tex. App.—Amarillo Apr. 17, 2019,
order) (To gain additional time under Rule 306a.4 of the Texas Rules of Civil Procedure, “a
party must file a sworn motion in compliance with Rule of Civil Procedure 306a.5 and obtain a
written order that finds the date when the party or the party’s attorney first received notice or
acquired actual knowledge that the judgment was signed.”). Without a written order finding the
date Bexar Appraisal District received notice or acquired actual knowledge that the trial court
signed the plea to the jurisdiction order, it appears that the notice of appeal is untimely and this
court lacks jurisdiction over the appeal.
                                                                                       FILE COPY

       We order Bexar Appraisal District to show cause in writing, on or before January 5,
2022, why this appeal should not be dismissed for lack of jurisdiction. Bexar Appraisal District’s
motion for extension of time to file its brief is HELD IN ABEYANCE.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court